Title: To Benjamin Franklin from Martha Laurens, 28 April 1781
From: Laurens, Martha
To: Franklin, Benjamin


Sir.
au Vigan en Cevènes April 28th. 1781.
By a Letter received from Nantes about five Weeks ago, we were informed that my Brother Col: John Laurens had passed through that Place the day before, in his way to Paris, & desired to hear from us by Letters addressed to your Care. My Uncle Mr James Laurens, whose bad state of health prevents his having the honor of writing himself to your Excellency, wrote to him directly, I wrote to him fifteen days ago, both Letters addressed according to his direction, but to our great surprize, we have not yet had the pleasure of an answer. I take the Liberty Sir as Daughter & Sister of Americans, truly attached to their Country’s Cause, to claim your Condescension, & to beg to be informed by your means, whether my Brother has been at Paris, or if he has quitted that Place, where I may direct Letters for him— My Uncle desires to be presented to your Excellency in terms of the most profound respect, & to add, that, as it is probable, he may be obliged to set out for England in about fifteen days hence, he will esteem it a particular favor, if you will get him a proper Passport from the french Minister, & let him know whatever Expence may attend the procuring it, which he will take immediate measures to repay— our family consists of four Persons. Mr & Mrs Laurens, & two Daughters of the unfortunate H Laurens Esqr. Prisoner in the Tower of London.
I plead the anxiety of near relations on account of my dear Brother, as an excuse for this intrusion on your Excellency—& I have the honor to be with respect—your Excellency’s most obedient, humble Servant
Martha Laurens.
 
Notation: Miss Martha Laurens April 28. 1781
